                                                                     George Kostolampros
                                                                     T 202.344.4426
                                                                     F 202.344.8300
                                                                     gkostolampros@venable.com
June 2, 2021

VIA ECF

The Honorable Joseph F. Bianco
Visiting Circuit Judge (sitting by designation in below referenced matter)
U.S. Court of Appeals for the Second Circuit
100 Federal Plaza
Central Islip, New York 11722

       Re:      United States of America v. Kenner, Cr. No. 13-607 (JFB)

Dear Judge Bianco,

      We write on behalf of Danske Bank A/S London Branch (“Danske”) in response to the
government’s May 20, 2021 letter.

             1. The Government Finally Admits that the U.S. Government and this Court
                Have No Authority to Effectuate a Sale of the Resort Property and Therefore
                the Court Should Release the Resort Property from Forfeiture.

        Since at least 2019, the government has repeatedly represented to the Court that it has a
plan to sell the Resort Property expeditiously and that it has taken all steps to effectuate a sale,
including working with the Department of Justice’s Office of International Affairs 7/22/2019 Tr.
at 9:24-14:25; 10/11/2019 Tr. at 50:3-10; 12/10/20 Tr. at 32:24-34:2.1 Pushed to present that plan,
1
        See, e.g., 7/22/2019 Tr. at 9:24-14:25 (in response to the Court’s questioning as to the
length of time it would take to complete an interlocutory sale and the potential for harm to third-
parties, the government stated that it had spoken with the “international asset forfeiture division”
within the US Marshalls and DOJ as to a sale of the Resort Property and it was not their “intention
to have it go on for years”); 10/11/2019 Tr. at 50:3-10 (responding to Mr. Wolinksy’s concerns
that the government cannot effectuate a sale in Mexico, the government responded, “yes, the Trust
might not be here but the property is subject to Your Honor’s jurisdiction and once the Government
gets a final order of forfeiture it serves it on the Mexican Government who then executes it on
behalf of the United States. That’s the procedure. However, we’re hoping to avoid that by entering
into some of agreement for an interlocutory sale. But there is certainly a means, and Your Honor
does have jurisdiction”); 12/10/20 Tr. at 32:24-34:2 (in response to questions as to the steps the
government had made to be able to sell the property, the government stated ““Your Honor, we,
the United States can assure the Court that we have taken those steps.”).
The Honorable Joseph F. Bianco
June 2, 2021
Page 2

the government’s submission proves what Danske has been saying for years—the government
cannot effectuate a sale of the Resort Property in Mexico because the U.S. Government has no
jurisdiction over property located in Mexico. In its May 20 letter, the government finally admits
that “it has no jurisdiction to conduct operations [i.e., a sale of the Resort Property] in a foreign
country without [Mexico’s] consent.” Letter at 5. The government also admits that the process of
effectuating a sale with Mexican authorities’ assistance will take years and may never succeed.
Strikingly absent from the government’s letter are any specifics as to anything the government has
done to begin the process within the DOJ or any representation regarding the purported steps it has
taken to request assistance from Mexico. One can only surmise that Mexico will not assist the
government in such a sale and that is why the government does not even propose a sale effectuated
with the assistance of the Mexican authorities.

        Given these realities, the only plan the government can offer the Court is one that requires
Danske and the Borrower to agree to sale terms whereby the Borrower would be required to engage
a third party to sell the Resort Property. It is striking that after claiming that the Borrower and
Danske have colluded to strip equity value from the Resort Property, the government is now
proposing a plan whereby the Borrower would engage a consultant to sell the property and the
Borrower would continue to manage the resort property.

        It is now clear that the government is asking the Court to order Danske and the Borrower
to effectuate the sale. There is absolutely no authority for the Court to force third parties, including
a Mexican entity, to agree to terms in order to effectuate a sale on behalf of the government and
the Court. The government points to no authority supporting an exercise of such expansive power,
and there is none.2 And even if there was, it would violate Mexican sovereignty to order the
Borrower, a Mexican entity with no claim before this Court, to engage a sales agent for the US
government.

        It is simple. In order for the government’s “plan” to move forward, Danske and the
Borrower must consensually agree to it. But Danske will not agree because the government’s plan
lacks terms that are absolutely necessary to Danske—

            •   Timing. There is no statement regarding how long the sale process must take. This
                is an absolute key term given that the Resort Property is not paying any of its debt
                service and is therefore not a going concern at this time. Who will fund the Resort
2
         In its June 2, 2021 letter, the government cites cases that it claims supports its effort to have
the Court order Danske and a Mexican entity to act to sell a property in Mexico, held in a Mexican
trust, (and as to which the government does not yet and may never be able to hold title). None of
these cases so hold. Instead, they simply recognize that courts can order parties to act to prevent
diminution of value—which is precisely what Danske asks the Court to do here by asking it to put
an end to the government’s efforts to forfeit the Resort Property no matter the cost or harm to third
parties.
The Honorable Joseph F. Bianco
June 2, 2021
Page 3

               Property while the sales process is ongoing when it inevitability runs out of the cash
               it needs to continue development in order to effectuate sales? The government’s
               plan does not say.

           •   Liability arising from the sale process and any litigation in Mexico. The
               government’s plan does not address who will be responsible for litigating any
               challenge to the sale process and any claims arising from the sale process. For
               instance, there is already pending litigation in Mexico brought by homeowners at
               the Resort Property. Dkt. No. 1020.

           •   Recognition of Danske’s claim. The government seeks for Danske and the
               Borrower to sell the property and incur expense and potential liability from selling
               the property while the government refuses to recognize Danske’s claim or interest.

        The government’s admission that it cannot effectuate a sale now or, following a final order
of forfeiture, for years or perhaps at all, establishes that, unless another lender decides to provide
funding to continue to maintain and develop it, the Resort Property will remain in limbo and
without sufficient funding for the next several years. It is almost certain that, as a result of this
forfeiture proceeding, the Resort Property will end up largely valueless—an outcome that the DOJ
manual seeks to avoid by counseling prosecutors not to pursue properties that can yield no value.
The time has come for the government to admit that it cannot sell the Resort Property now, or
likely ever, and to put an end to the government’s quixotic crusade to forfeit the Resort Property
no matter the cost or harm that is caused to innocent third parties like Danske.

        In lieu of forfeiting the Resort Property itself, Danske respectfully submits that the Court
order that the Resort Property is not subject to forfeiture because, at the same time the government
has not shown it can effectuate a sale of the Resort Property now or after a final order of forfeiture,
the government’s efforts are destroying the value of the Resort Property and, relatedly, harming
innocent third parties.

           2. Danske Should Be Permitted to Sell its Note.

         If the Court allows the government to persist in attempting to forfeit the Resort Property,
Danske should be permitted to sell its note to Silverpeak (or any other entity) and, in accordance
with New York law, that third party should be recognized as Danske’s assignee with all of
Danske’s rights. There is absolutely no basis for the government’s insistence on trying to force
Danske to remain as a captive lender. The Borrower is making no payments on the millions it
owes to Danske, while at the same time, collateral is being sold. Danske has made clear that it
must protect its interests and therefore can no longer lend any additional funds to the Resort
Property or execute instruction letters for the continued sale of the underlying collateral. One year
after it filed its summary judgment motion it remains unclear how long this process will continue.
The Honorable Joseph F. Bianco
June 2, 2021
Page 4

In light of the uncertainty around when the process will end as well as whether Danske will be
repaid, Danske cannot provide instruction letters allowing for further sales of the underlying
collateral when such sales will lead to no repayment of amounts owed to Danske.

        Danske has proposed an alternative whereby it would sell its note to a third party. There
are multiple potential benefits to permitting this alternative, including that the note buyer may be
amenable to settling with the government and willing to allow sales to continue on the Resort
Property. The government, however, inexplicably challenges a potential sale of Danske’s note
even though Danske has made clear that it would agree that it remains subject to this Court’s
jurisdiction to the extent no settlement was reached and litigation continued regarding Danske’s
claim.

        The government claims that Silverpeak can only acquire Danske’s note as a bona fide
purchaser if (1) Silverpeak files a petition in this proceeding and (2) Danske and Silverpeak
disclose the amount of consideration to be paid for Danske’s note and any other term the
government deems material. The government is wrong. Danske would be selling its interest and
claim—one that has already been recognized as a bona fide purchaser. Silverpeak would simply
be asserting Danske’s interest as a bona fide purchaser, which would be assigned to Silverpeak as
purchaser. Thus, the government’s reliance on the requirements of Section 853(n) to argue that
Silverpeak must establish it is a bona fide purchaser is misplaced. If the government was right,
Silverpeak could never be a bona fide purchaser because it is without question aware of the
forfeiture proceeding.

         New York law does not countenance such a result. New York law is clear that purchasers
and assignees of loans, including Silverpeak, acquire the same interests, rights, and obligations as
the original lender. See, e.g., United States v. Watts, 786 F.3d 152, 167 n.7 (2d Cir. 2015)
(recognizing that “[w]hen a valid assignment is made, the assignee steps into the assignor’s shoes
and acquires whatever rights the latter had”) (internal citation omitted); Dewees Mellor, Inc. v.
Weise, No. 91 CV 2518 (EKR), 1993 U.S. Dist. LEXIS 19299, at *3 (E.D.N.Y. Dec. 29, 1993)
(“It is well established that an assignee will step into the shoes of the assignor, acquiring exactly
what the prior mortgage holder had”). Moreover, under New York law, “[a]fter property has
passed into the hands of a bona fide purchaser, every subsequent purchaser stands in the shoes of
such bona fide purchaser and is entitled to the same protection as the bona fide purchaser,
irrespective of notice.” See, e.g., Galin v. Hamada, 2016 WL 2733132, at *2 (S.D.N.Y. May 10,
2016) (quoting Goodwin v. Harrison, 98 S.E.2d 255, 258 (S.C. 1957)) (denying defendant
purchaser’s motion to dismiss because material issues of fact existed as to whether prior purchasers
were bona fide purchasers, but stating that, if the prior purchaser was deemed to be a bona fide
purchaser, the defendant would stand in shoes of prior purchaser as a bona fide purchaser).

       Just as it continues to do with Danske, the government baselessly impugns Silverpeak
These flimsy and unsupported assertions as to Silverpeak are no substitute for legal authority and
Danske respectfully submits that the Court should reject the government’s efforts to bar Danske
The Honorable Joseph F. Bianco
June 2, 2021
Page 5

from selling its note and allow Danske to sell its note and its standing in this proceeding to
Silverpeak.
           3. The Government’s Twenty-One Document Requests and Demand for Multiple
               Depositions Are, as Before, Overbroad and Far Exceed the Court’s
               Admonition that Discovery Be Limited.

        The Court has stated that it will allow limited discovery related to the government’s
argument that, with respect to the additional advances, Danske’s lending to the Borrower was not
at an arms-length. The Court has instructed the parties that discovery is to be “limited” on every
occasion the issue has been raised. 1/29/21 Tr. at 11:5-9; 11/23/20 Tr. at 5:6-17, 25:20-26:1,
26:19-27:6; 7/8/2020 Tr. at 17:6-16 (explaining that the Court expects the government to provide
more “narrowly targeted requests” and “not those broad categories that are in the chart”); 6/10/20
(explaining that the Court finds “it hard to believe there’s going to be depositions necessary in this
case”). At the last hearing the Court explained that the government’s discovery recover request
should be limited to a “spot check “ to make sure “there were proper procedures in place to make
sure the money was going for . . . legitimate expenditures for the resort.” 4/28/21 Tr. at 38:10-19.
And, during the November 23, 2020 hearing in which the Court issued its oral ruling, the Court
stated that it could envision a deposition of Michael Delvin. 11/23/20 Tr. at 25:5-14. Finally,
during the most recent conference, the Court seemed to indicate that some discovery on agreements
with Jowdy would also be relevant. See 4/28/21 Tr. at 38:5-9.

        Rather than heeding the Court’s instruction to limit discovery, the government proposed
discovery includes twenty-one broad document requests and multiple witnesses for depositions.
As set forth in greater detail in Appendix A, the government’s requests are objectionable either
because they are overbroad and seek documents and information that are of no relevance to the
issues as to which the Court has permitted discovery, are duplicative, and/or some combination of
the foregoing.

        Rather than engage in a potentially lengthy back-and-forth as to the lack of relevance,
among other issues with the government’s requests, Danske is willing to provide discovery to
permit the spot check the Court envisioned consisting of:

           •   A sample of 1 draw package per year for each year between 2009-2019;
           •   Funding memos for the foregoing sample draws; and
           •   Updated statements for each of Facilities A-C.

Danske also agrees to produce Mr. Michael Delvin for a deposition limited to the issues as to
which the Court has ordered discovery. As to any agreement with Jowdy, Danske has already
produced agreements between Danske and Jowdy, including agreements pertaining to the equity
interests (and pledge thereof) as well as the commission agreement that Danske produced to the
government prior to its execution and as to which the government raised no objection.
The Honorable Joseph F. Bianco
June 2, 2021
Page 6


         Danske’s proposed discovery is more than sufficient to address the issues the Court raised
in its oral ruling and subsequent statements.

      We thank the Court for its time and attention to this matter.

                                                            Respectfully,


                                                            /s/ George Kostolampros

                                                            George Kostolampros
                                                            Doreen S. Martin
                                                            Xochitl S. Strohbehn

cc:    All parties of record via ECF
